 WESTVILLEHOMES CORP.WestvilleHomes CorporationandCarpenters Local82, United Brotherhood of Carpenters and JoinersofAmerica,AFL-CIO. Cases 1-CA-7407 and1-RC-11, 336November 10, 1971DECISION, ORDER, AND DIRECTIONBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn July 8, 1971, Trial Examiner Joseph I. Nachmanissued his Decision in the above-consolidated pro-ceeding, finding that Respondent had engaged in andwas engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. He also foundthat Respondent had not engaged in certain otherunfair labor practices alleged in the complaint. Inaddition, he recommended that certain challengedballots be opened and counted and that an appropri-ate certification be issued on the basis of a revisedtally of ballots. Thereafter, Respondent filed excep-tions to the Trial Examiner's Decision and a support-ing brief. The General Counsel filed a brief in supportof the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent,WestvilleHomes Corporation, West-ville,New Hampshire, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.DIRECTION111It is hereby directed that the Regional Director forRegion 1 open and count the ballots of Robert J.Johnstone, Dale Lafayette, Romaine A. Taylor, andSteve Eccleston, and thereafter prepare and cause tobe served upon the parties a revised tally of ballots. IfCarpenters Local 82, United Brotherhood and Car-penters and Joiners of America, AFL-CIO, hasreceived a majority of the valid ballots cast in theelection, the Regional Director is directed to certify itas the exclusive bargaining agent for the employees inthe appropriate unit. If the aforesaid Union has notreceived a majority of the valid votes cast in theelection, the Regional Director is directed to certifythe results of the election.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH I.NACHMAN, Trial Examiner: This case triedbefore me with all partiespresent andduly represented, atHaverhill,Massachusetts, on April 14 and 15, 1971,involves a complaint' pursuant to Section 10(b) of theNational Labor Relations Act, as amended (herein theAct).The principalissueslitigatedwere (a) was RonaldBrenton a supervisor within themeaning ofthe Act; (b) ifso, did Brenton coercivelyinterrogateemployees, and (c)was the admitted discharge of three employees onDecember 7 discriminatorily motivated.BecauseI find thatBrenton did not coercivelyinterrogateemployees, itbecomes unnecessary to consider his supervisory status,and with respect to the remainingissue Ifind and conclude,for reasons hereafter stated, that the three discharges werediscriminatory and recommend an appropriate remedialorder.Pursuant to the Board's order of March 2, 1971; theRegional Director consolidated for hearing with the unfairlabor practice case the issue whether three challengedballots castin a consentelection held January 7, 1971,which are determinative of the results of the election,should be opened and counted. As these challenged ballotswere voted by the threediscriminatees,and as I find thatthey remained in employee status notwithstanding theirdischarge, it will be recommended that in accordance withBoard procedure their ballots be opened and counted andthe results of the election certified.Upon the entire record, including my observation of thedemeanor of thewitnesseswhile testifying, and after dueconsideration of the briefs submitted by the GeneralCounsel and Respondent, respectively, I make the follow-ing:1IssuedMarch 9, 1971, on a charge filed December 8, 1970. All dateshereafter mentioned are 1970 unless otherwise indicated.194 NLRB No. 14 112DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT2A.The Unfair Labor Practices Alleged1.BackgroundWestvilleHomes Corporation (herein Respondent orCompany) has since January 1 maintained a plant atWestville,New Hampshire, where it is engaged in themanufacture and sale of prefabricated homes and relatedproducts. The plant is surrounded by a high fence whichhas a gate affording the only ingress and egress to the plantfacility.A guard shack is located just inside the gate, is wellilluminated, and is always manned by a security guard. Anemployee parking lot is located inside the fence enclosure.Respondent started hiring employees in February, whoworked initially in making the plant ready, with actualproduction starting about May.In January, Plant Manager Colby promulgated a series of"Plant Rules and Regulations," which were posted in theplant and given to each new employee at the time of hire.The Rule here involved reads:7.No alcoholic beverages, or any person under theinfluence of alcohol shall be allowed on the premises.Any exception to this rule shall constitute grounds forimmediate and undisputable dismissal.2.The factsa.Interference,restraint,and coercionThe Union began its campaign to organize Respondent'semployees sometime in October.Colby admitted that hewas generally aware of this activity,having observed UnionAgent Burns passing out literature at the gate; knewemployees were receiving union literature in the mail; knewemployees were attending union meetings; that union cardswere circulating among the employees for signature; andthat it was quite common from November to the end of theyear for employees to discuss the Union while on companyproperty.Colbyclaimed,however, that at no time prior tothe discharges here involved did he become aware that anyparticular employee was for or against the Union.The complaint alleges that in the month of October,Respondent,"by its supervisor and agent Ronald C.Brenton.. .interrogated its employees concerning theirunion sympathies,activities,and desires. "3 To support thisallegation the General Counsel relies on the testimony ofRobert Johnstone, Dale Lafayette(both of whom wereallegedly discharged in violation of Section 8(a)(3) of theAct, as hereafter detailed),and Brenton.Johnstone testified that after attending a union meeting2No issue concerning the Board's jurisdiction is presented. Thecomplaint alleges and the answer admits facts which establish that theUnion is a labor organization and that the Company is an employerengaged in commerce within the meaning of the Act I find those facts tobe as pleaded3The complaint also alleges that on December 9 Respondent byBrenton,"kept under surveillance the meeting place, meetings andactivities of the Union ." Called as a witness by the General Counsel,Brenton testified that he had attended a Union meeting held on or aboutthe date indicated. When asked by the Trial Examiner how he happened toattend that meeting, Brenton stated, in substance, that he had been invitedto attend by employees who informed him that they were extending theabout mid-October, he had some six or seven conversationswith Brenton concerning the Union, but he gave thesubstance of only one such conversation. According toJohnstone, Brenton approached him while at work andmade some remark about Johnstone "going pretty big" forthe Union. Johnstone agreed that he was but remarked thatthe Union should not be discussed on the job and that hewould talk further to Brenton during the break. Johnstonefurther testified that during the break Brenton againremarked that he (Johnstone) was "going pretty big" for theUnion, and asked what he thought about the Union.According to Johnstone he replied that he thought theUnion would help the employees and generally indicatedhis support of the Union and his intention to campaign forit.Johnstone gave no testimony as to any other conversa-tion he may have had with Brenton. Johnstone admittedthat his discussions with Brenton were more or less in thenature of the pros and cons of unionism; that Brenton toldhim there were two sides to the question; at no timeindicated that he was opposed to Johnstone's unionactivity, or in any way sought to encourage him to abandonsuch activity; and in fact stated that he (Brenton) wasneutral in the matter.Lafayette testified that he had but one conversation withBrenton concerning the Union .4 According to Lafayette, onan occasion in October, Brenton approached him in theplant and asked if he (Lafayette) was for the Union andwhy, and that he replied that he was because of theinsurance and medical benefits. Lafayette admitted that inthe months of November and December the subject of theUnion was common talk in the plant; that he was friendlywith Brenton and at times had drinks with him off companypremises, that during such drinking with Brenton the prosand cons of the Union were discussed; and that Brentonmade it clear that so far as the Union was concerned he wasneutral and would not take sides.Brenton's testimony is substantially in accord with thatgiven by Johnstone and Lafayette. He testified that helearned of the Union's activity among the employeessometime in October, and from that time throughDecember the Union was a matter of general discussion inthe plant. He admitted that on more than 10 occasions hediscussed the Union with Johnstone and Lafayette, both onand off company premises, and that the discussionsgenerally took the form of his asking what they thought theUnion could do for them, and that Johnstone or Lafayettewould give some response. In the case of Lafayette,according to Brenton, the response indicated at times thathe was for the Union, and at other times that he was againstit,while in the case of Johnstone the response indicated thathe was for the Union.invitation at the request of Union Agent Burns In his brief filed with me,theGeneral Counsel concedes that this evidence fails to establish thatBrenton'sattendance at the Union meeting constitutes the surveillanceprescribed by Section 8(a)(1) of the Act, and for that reason theallegationsof the complaint in that regard were withdrawn. See General Counsel's briefpages 4 and 14 The General Counsel's action in this regard is apparently inrecognition of the Board's holding inRoxanna of Texas, Inc.,98 NLRB1151,1161-62;and HowardAreo, Inc,119 NLRB 1531, 1534.4Although Lafayettetestified that he heard Brenton discussthe Unionwith other employees,he didnot state what was said, nor didany otherwitness testify on that subject. WESTVILLEHOMES CORP.113b.Conclusions as to the alleged interference,restraint,and coercionUpon consideration of the entire record, I find andconclude that the General Counsel has failed to establishby a preponderance of the evidence that the discussionsbetween Brenton on the one hand and Johnstone andLafayetteon the other, constituted the interference,restraint and coercion proscribed by Section 8(a)(1) of theAct. I so conclude because assuming that Brenton was asupervisor (an issue I find it unnecessary to decide in viewof my disposition of the case), the evidence shows (1) that ifhe was a supervisor, he was at the very lowest echelon ofsupervisions and there is no evidence that anyone higher inthe management hierarchy engaged in such conduct; (2)although Brenton had from 6 to 14 men under him there isno evidence that he discussed the Union with anyemployees other than Johnstone and Lafayette; and (3)Brenton drank with Johnstone and Lafayette, and that theyinvited him to their union meeting, indicates that therelationship and the tenor of discussion between them wasmore in the posture of a talk between friends thaninterrogation by one in managerial authority. For thereasons indicated, and upon consideration of all theevidence, I am convinced that Brenton was acting on hisown, and not on behalf of'management, when he discussedtheUnion with Johnstone and Lafayette, and that saidemployees so understood. So viewed, the discussionbetween them was in no sense coercive, nor did it tend to orhave the effect of interfering with or restraining Johnstoneor Lafayette in the exercise of their rights under Section 7 oftheAct.Accordingly, I shall recommend dismissal -ofparagraph 8(a) of the complaint.53.The discharge of Johnstone, Lafayette, andTaylorJohnstone, Lafayette, and Taylor had been employed byRespondent from August until their simultaneous dischargeon December 7. Respondent raises no contention as to thequality of their work. Both Johnstone and Lafayette hadbeen active in the organizational efforts of the employees,sbut Taylor did not participate in any union activity untilafter his discharge, when he signed a union card. Theorganization activity of the employees resulted in theUnion filing a petition for an election with the Board'sBoston office about mid-November, and a meeting hadbeen scheduled at the Board's office for the afternoon ofMonday, December 7, at which time the possibility of aconsent election was to be discussed by the parties.During the afternoon of Friday, December 4, employeeJohnstone telephoned Union Agent Burns complaining5As heretofore indicated, paragraph 8(b) of the complaint waswithdrawn by the General Counsel6Both attended union meetings and solicited employees to signauthorization cards.TMayo admitted that he knew Burns and was familiar with his car. Healso admitted that he knew Johnstone and Lafayette by sight as well assome of the other men who had been in or about Burns' car on thisoccasion. Both the guard and Colby testified that when they talked theevening of December 4, the guard did not mention the name of anyparticular employee he saw in or about Burns' car, and there is nocontradictory testimony I do not regard the testimony of Johnstone andthat the Union was moving slowly in obtaining Unionrepresentation for the men.Burnstold Johnstone that hewould meet with them between 7:30 and 8:00 p.m., whenthey would be having their meal break, under the floodlightnear the guards shack, and asked that Johnstone so advisethe employees on the second shift. At 7:30 Johnstone,Lafayette, and fellow employee Winslow, in the latter's car,drove through the plant gate to a grocery store a shortdistance away, where Johnstone and Lafayette each boughta six-pack of beer andone extracan.Winslow bought nobeer. The three men then returned to the vicinity of theplant where Union AgentBums' car wasparked under thefloodlight at the gate entrance, and joined a group of some10 to 12 employees in or aboutBurns' stationwagon. Whilein or about Burns' car the men ate their evening meal,Johnstone and Lafayette each at that time consuming theextra can of beer they previously bought at the store.Shortly before 8 p.m., in order that they might be back atwork by that time, the men left Burns' car reentering theplant by passing the guard shack and being checkedthrough by the guard.Before goingthrough the gateJohnstone took the six-pack of beer, which was in a paperbag, from Winslow's car and put it on the front seat ofemployee Richer White's car, with whom Johnstone rode toand from work. The beer remained unopened in White's caruntil after the men left companypremisesshortly after theend of the shift at midnight. As Lafayette rode to and fromwork with Winslow the six-pack of beer he purchased, alsoin a paper bag, remained unopened on the back seat of thelatter's car until they left the premises after midnight. Whenthese cars went past the guard to reenter the plant, the lattersaidnothing to them, simply checking their badgeidentificationnumbers, although Plant Manager Colbyadmitted it was the guard's duty to prevent them frombringing intoxicants onto the premises if he suspected thatthey were doing so.At approximately 8:15 p.m., Plant Manager Colby camethrough the gate returning from his evening meal. At thistime the guard told Colby that some 12-15 men had been inor about the Union agent's car during the meal break, thatsomeof the men had been drinking beer, and that hesuspected that some of them bought beer with them whenthey reentered the property.7 Colby then told the guard thathe wanted the cars of the men searched as they left theplant at midnight.At midnight the guard closed the gate to prevent carsfrom going through without being searched. As the cardriven by White, with Johnstone in the frontpassenger seat,approached the gate, the guard told White to open thetrunk. Colby approached Johnstone and asked what was inthe bag that was on the floor betweenhis legs.8Johnstonereplied that it was beer he was taking home, and asked whatLafayette that whilemeeting withBurns they observed the guardtalking onthe telephone as of sufficientprobativevalue to establishthatthe guardinformed Colby of whathe had observedor the identity of any employeemeetingwithBurns in the telephone conversation referredto, as theGeneral Counselseems to contend.8Colby testifiedthat although the six-pack of beer wasin a paper bag,the bag was open and he could see what was in it. He also testified that hehad no reasonto believe the beer hadbeen opened, but that this made nodifferencebecause openedor unopened the result was the same-namely aviolation of the rule 114DECISIONSOF NATIONALLABOR RELATIONS BOARDwas wrong with having unopened beer in the car for his useonly at his home. Colby responded that it violated the plantrules and asked Johnstone for his badge number. Johnstonesupplied that information and the car was permitted toleave. The third car in line awaiting clearance through thegate was one driven by Winslow and in which Lafayettewas in the front passenger seat. Between Winslow andLafayette, on the front seat, was a paper bag whichcontained the six-pack of beer Lafayette had purchasedearlier in the evening.When the car approached the gateColby asked what was in the bag. Lafayette replied that itwas a six-pack of beer, and that he thought there wasnothing wrong with having it in the car so long as there wasno attempt to drink it in the plant. Colby then askedLafayette for his name and badge number, and the car wasthen permitted to pass through the gate. About the fifth carin line was one in which employee Taylor was riding alone.Before going to work that day Taylor had purchased a six-pack of beer, which was in a paper bag on the back seat ofhis car. After reporting for work Taylor did not go back tohis car until midnight, having eaten his evening meal in theplant.While waiting in line, and observing that a car checkwas in progress, Taylor opened the lid of his trunk and itwas left open until he reached the checkpoint. At the gate,Colby approached and asked Taylor what was in the paperbag,Taylor replied that it was a six-pack of beer.Apparently because Colby knew Taylor he did not ask forhis name or badge number and permitted him to leavewithout further conversation.Johnstone, Lafayette, and Taylor all testified that theyfrequently purchased beer, particularly on Friday, whichthey kept in their cars until the end of their shift, doing sobecause there was no place to purchase it after midnight.Taylor in particular testified that he had been through atleastone prior trunk check conducted sometime inNovember by the guard, when he had beer on the front seatof his car which was not in a bag but open and obvious, andthat nothing was said to him about the matter.The following Monday, December 7, Johnstone, Lafay-ette, and Taylor reported for work dust prior to their usual3:30 p.m. starting time. Noting that their timecards werenot in the rack, and after inquiring what had happened tothem, Production Manager Corton handed each of the menan identical letter which stated that they were dischargedfor having intoxicants in their possession on December 4,while on company property, in violation of rule 7.9Although Colby was firm in his position that the merepossession of the beer on company property was a violationof the rule, he admitted, that whether such offense,calledfor discharge would depend on circumstances. He conced-ed that in the situation here involved, "there were manymitigating circumstances," not the least of which was thefact that no attempt was made to consume the beer on thepremises, and for these reasons he considered over theweekend whether or not the penalty should not besomething less than discharge, consulting with others in hiscompany, and with his labor counsel during that period,9The findings in this section are based on the credited testimony ofJohnstone, Lafayette, and Taylor and the admissions of Colby.10Actually,Colby'stestimonyon this point was somewhatcontradictory.He at first testified that he could not recall whether heconsidered lesser punishment, but in answer to another question putand finally concluded that the appropriate penalty wasdischarge.l°When asked what caused him to decide ondischarge rather than some lesser punishment, Colby atfirst stated that the instance on December 4, "was the thirdor fourth incident with liquor on the premises, and I felt itwas necessary to take strong action," but later admitted,that the fact that Union Agent Burns had previouslydiscussed rule 7 with him, and the fact that the guard hadinformed him that the men had met Burns-at the gate andwere drinking beer in the latter's car did play a part in hisdecision to discharge the three men, because he had "thefeeling that Mr. Burns was testing company rules ...."Prior to the incident here involved, Respondent has hadoccasion to apply Rule 7 only on three occasions; twooccurring shortly before, and one shortly after, December4.The first such incident involved employee WilliamVasselian who, on a Thursday in November (the date not""being more precisely fixed), was on his birthday holiday.The day was also payday. During the second shift of thatday (3:30 p.m. to midnight), Vasselian appeared at theguard shack with a package and asked the guard forpermission to enter the plant to get his check and to putsome "booze" into the cars of fellow employees. Thinkingthe reference to "booze" was a joke, the guard, althoughobserving that Vasselian was under the influence, permittedhim to enter the premises. Later when Vasselian left thepremises, the guard noticed that he no longer had thepackage and began to suspect that the reference to "booze"was not a joke. Accordingly, he reported the facts to PlantManager Colby. The following Monday, Plant ManagerColby called Vasselian to his office and told the latter it hadbeen reported that when he came to the premises thepreceding Thursday, he was under the influence. Vasselianadmitted this was true. Colby then asked if on this occasionVasselian had delivered intoxicants to the cars of otheremployees parked on company premises and Vasselianadmitted that he had done so, at the request of suchemployees. Colby did not ask the identity of the employeeswho had made such requests, nor did he ask the names ofthe owners of the cars to which such deliveries were made.Colby then asked if Vasselian was familiar with the rule.Vasselian admitted that he was, that he had violated it, andthat some discipline was warranted. Colby testified that inview of the fact that Vasselian was on his birthday holiday,which was also payday, he suspended Vasselian for 3 dayswithoutpay.Within a few hours after Vasselian'ssuspension Union Agent Bums called upon Colby andprotested that it was unfair to suspend an employee simplybecause he had beer in his car and asked Colby toreconsider, particularly in view of the fact that otheremployees were dependant on Vasselian for transportation.However, Colby adhered to his decision.The second such incident occurred on November 25,when John Noury, a foreman on the second shift inDepartment 2, reported for work in an intoxicatedcondition, and was sent home by Plant SuperintendentCorton, who reported the facts to Plant Manager Colby. Onshortly thereafter he admitted that he had considered lesser punishmentThere are several other instances in the record where Colby shifted frompositions he had theretofore taken This, and Colby's entire demeanorwhile testifying, caused me to conclude that he was not testifying openlyand frankly, but as one who had something he wished to withhold. WESTVILLENovember 27 (the intervening day being a holiday), Colbycalled Noury to his office. In the discussion which followed,Noury admitted that he had been drinking. Because Nourywas a foreman, Colby concluded that he owed the duty ofsetting an example for the employees, and concluded thatunder the circumstances Noury should be discharged.The third incident referred to occurred on Friday,December 11 (some 10 days after the incident hereinvolved),and concerned employee Farley. On thatoccasion a trunk check was conducted by the plant guardand by Plant Superintendent Corton for some undisclosedreason. In the course of this check a six-pack of beer wasdiscovered in the trunk of Farley's car. The facts werereported to Colby. By letter dated December 15, Colbyterminated Farley for violating Rule 7 on December 11.The reason for the delay in discharging Farley was notexplained. After the election on January 7, Colby rehiredFarley for his old job at the same rate of pay he previouslyworked.114.Contentions and conclusions on dischargesThe critical issue on this phase of thecase isColby'smotive in discharging Johnstone, Lafayette, and Taylor.Whether one agrees or disagrees that Colby's promulgationand enforcement of rule 7 was good employer policy isbeside the point. Either way, an employer is entitled topromulgate and maintain such a rule if he so desires.Hence, if as Respondent contends, Colby's decision todischarge the men was motivatedsolelyby his desire toenforce rule 7, there would be no discrimination which isproscribed by Section 8(a)(3) of the Act. On the other hand,if the discharges were motivated, even in part, by antiunionconsiderations, then a violation of Section 8(a)(3) resulted.Upon consideration of the entire record, I find andconclude that in discharging the men Colby was motivatedby antiunion considerations, and hence the discharges wereunlawful. I reach this conclusion upon the totality of thefollowing considerations:1.Although Colby initially stated that the facts calledfor outright discharge rather than some lesser form ofdiscipline, because "this was the third or fourth incidentwith liquor on the premises," which made it "necessary totake strong action," he subsequently admitted that therewere many mitigating circumstances, and that what madehim decide that discharge was necessary was the fact thatsome employees had been drinking beer in Union AgentBums' car because he thought that Burns was testing hisrules.11The findings as to all three incidents are based on the uncontradictedtestimony of Colby. Colby further testified that he rehired Farley becausethe latterapplied and he needed a man. According to Colby, the fact thaton December15 Farley wasusing aborrowed car, and was unaware thatthe beer was in the car, played no part in his decision to rehire Farley thefollowing January; the mere fact that the beer was in the car beingsufficientto constitute a violation of the rule that called for discipline.When asked if he would rehire the three people involved in this case if theyapplied, Colby answered that he could not say, but would consider themthe same ashe considered Farley. The following colloquy then occurred:Trial Examiner: Why [don't] you tell these people if theywill comeback and reapply, you will restore them to the job?The Witness.Because webecame involved in this situation, [t ]hatwe are here for today.Trial Examiner It is because of this litigation?HOMES CORP.1152.Colby admitted that he delayed taking any actionagainst the men from Friday night, when he discovered thebeer, until Monday when he prepared the discharge letters.Although he at first testified that he "really [didn't] recall"whether in the interval he gave consideration to lesserpenalty than discharge, yet within 2 pages later in histestimony, he admitted, in effect, that he did consider thatpossibility because of the "many mitigating circumstancesinvolvedi n v o l v e d .3.I find Colby's assertionthat the Union, or even forthat matter the men, was trying to test his rule as somethingless than convincing and an indication that Colby wasgrasping at straws in an attempt to obscure the realmotivation for his decision to discharge the men. AlthoughBums was aware of rule 7, having discussed it with Colby atthe time of the Vasselian suspension, there is not a shred ofevidence that Burns took any steps to encourage the men todisobey the rule, or that the men took such action on theirown. Rather, the action of the men, particularly that ofTaylor, who prior to December 4 did not participate inanyunion activity, and did not know of or participate in themeeting with Burns, indicates that the men seemed to havefelt, correctly or not, that having an unopened six-pack ofbeer in the car, with no attempt to consume any part of it oncompany premises, was not a violation of the rule. Theevidence shows that not only on this occasion, but on anumber of prior occasions they had purchased and keptbeer in exactly the same way. Additionally, although it wasdark, and the beer could easily have been put out of the car,none of the men made any attempt to hide or dispose of thebeer while the cars ahead of them were being searched.4.The disparate manner in which Respondent handledthe Vasselian incident as compared to the manner in whichit handled the three employees here involved. As above setforthVasselian, although on his day off, admittedlyappeared atRespondent's premises in an obviouslyintoxicated condition and delivered "booze" (which Iassume meanshard liquor), to a fellow employee's car. Forthis he was suspended without pay for 3 days, which Colbyapparently regarded as adequate punishment for theoffense. The three men here involved were not intoxicated,made no effort to consume the beer on Respondent'spremises, but merely had it in their cars for use when theyreached home. For such an offense Colby imposed thesupreme penalty of discharge.125.Although I am satisfied that having found Johnstone,Lafayette,and Taylor in the possession of beer onDecember 4, Colby would have imposed some form ofdiscipline upon them, suchas suspensionwithout pay forThe Witness- I would say so.Although Colby's answers indicated the possibilityof a violationof Section8(a)(4)of the Act, whichhad not been allegedin the complaint, theGeneral Counselmade no motion to amend,nor did hepursue the matterfurther.Accordingly,Imake no findings that the conductreferred- toconstituted a violation of the Act.12 It is true thatNoury and Farleywere dischargedfor violation of theRule, but I do not regardtheir cases as indicativeof company policy.Noury was actuallyintoxicated on thejob, and as a supervisor could quiteproperly be held to a higherstandardof conduct. The Farley incidentoccurreda littlemore than a week after the incidents hereinvolved, andafter the chargehereinhad beenfiled. In this posturethe discharge ofFarleywas simply an attempt to give the appearanceof a consistentpractice. As heretofore stated Farleywas rehired after about30 days. 116DECISIONSOF NATIONALLABOR RELATIONS BOARDsome period of time, I am equally convinced that hadColby not been told that a number of employees hadrecentlymet with Union Agent Bums, the discipline hewould have imposed on Johnstone, Lafayette, and Taylorwould not have taken the form of outright discharge.In sum, I am convinced, and therefore find and concludethat the motivating factor for the discharge of these threemen was the fact that Colby thought that the ones who hadbeer in their possession were those who had attended themeeting with Union Agent Burns, and this fact was seizedupon by Colby to make it appear that the reason for thedischarges was the violation of rule 7. It is true, of course,that Taylor was not among those that attended the meetingwith Burns, but it is plain that Colby thought he had.However, even assuming that Colby knew that Taylor hadnever given aid or assistance to the Union, or that he was infact opposed to it, the evidence shows that Taylor wassimply caught up in the web of events, and havingdischarged Johnstone and Lafayette for having beer in theirpossession, to be consistent Colby had to discharge Taylor.That Taylor's discharge under such circumstances would beviolative of the Act is clear.Upon the foregoing findings of fact and the entire recordin the case, I state the following:CONCLUSIONS OF LAW1.Respondentisanemployer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Johnstone, Lafayette, and Taylor onDecember 7, Respondent discriminated against them inregard to their hire or tenure of employment, discouragingmembership in a labor organization, and thereby engagedin, and is engaging in, unfair labor practices proscribed bySection 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5.Except to the extent herein found, the GeneralCounsel failed to establish that Respondent engaged in anyunfair labor practice alleged in the complaint.THE REMEDYHaving- found that Respondent has engaged in and isengaging in unfair labor practices affecting commerce, itwill be recommended that it be required to cease and desisttherefrom and take certain affirmative action foundnecessary and designed to effectuate the policies of the Act.Having found that Respondent discriminatorily dis-charged Johnstone, Lafayette and Taylor, violations whichgo to the very heart of the Act, an order requiringRespondent to cease and desist from in any mannerinfringingupon the exercise of employee rights, iswarranted.N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532(C.A. 4);California Lingerie Inc.,129NLRB 912, 915.13 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order hereinAffirmatively, I shall recommend that Respondent berequired to offer Johnstone, Lafayette, and Taylorimmediate, full and unconditional reinstatement to theirformerpositionsor,ifthosearenot available, tosubstantially, equivalent positions,without prejudice totheir seniority or other rights, privileges, or workingconditions, and make each whole for any loss of earningssuffered by reason of the discharge, by paying to them,respectively, a sum of money equal to the amount he wouldhave earned as wages from December 7, to the dateRespondent offers reinstatement as aforesaid, less anyamounts he may have earned during said period. Backpayshallbe computed in the manner set forth inF.WWoolworth Company,90 NLRB 289, with interest at the rateof 6 percent per annum, as provided inIsisPlumbing &Heating Co.,138 NLRB 716. It will also be recommendedthat Respondent be required to preserve and upon requestmake available to authorized agents of the Board allrecords necessary or useful in determining compliance withthe Board's order, or in computing the amount of backpaydue.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:13ORDERWestvilleHomes Corporation, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Carpenters Local 82,United Brotherhood of Carpenters and Joiners of America,or any other labor organization of its employees bydiscriminating in any manner with respect to the hire andtenure of employment of its employees, or any term orcondition of such employment, except to the extent thatsuch discrimination is permitted by the first proviso inSection 8(a)(3) of the National Labor Relations Act, asamended.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their, right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2.Take the following affirmative action designed andfound necessary to effectuate the policies of the NationalLabor Relations Act, as amended:(a)Make whole Robert Johnstone, Dale Lafayette, andRomain Taylor, severally, for any loss of pay they sufferedby reason of the discrimination against them, in the mannerset forth in the section hereof entitled "The Remedy."(b)Notify immediately Robert Johnstone, Dale Lafay-ette, and Romani Taylor, respectively, if presently servingin the Armed Forces of the United States, of their right toreinstatement as provided in the Selective Service Act andtheUniversalMilitaryTraining and Service Act, as-amended, after discharge from the Armed Forces.shall,as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes. WESTVILLEHOMES CORP.(c)Preserve and, upon request,make available toauthorized agents of the National Labor Relations Board,for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records andreports,and all other records necessary or useful indetermining compliance, with this Order, or in computingthe amount of backpay due, as herein provided.(d) Post at its plant in Westville, New Hampshire, copiesof the attached notice marked "Appendix." 14 Copies ofsaid notice, on forms provided by the Regional Director forRegion 1, shall, after being signed by an authorizedrepresentative, be posted as herein provided immediatelyupon receipt thereof and be maintained by it for a period of60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the aforesaid Regional Director, in writing,within 20 days from the date of receipt of this Decision,what steps it has taken to comply herewith.15REPORTON CHALLENGESHaving found that Johnstone, Lafayette, and Taylor werediscriminatorily discharged on December 7, under theprovisions of the Act they remained in employee status andwere entitled to vote in the election held January 7, 1971.Accordingly, I recommend that the challenged ballots ofJohnstone, Lafayette, and Taylor, as well as that of SteveEccleston who was found eligible to vote in the ActingRegional Director's Report on Challenges dated February10, 1971, all be opened and counted, that a revised Tally ofBallotsbe prepared and served upon the parties, and thatcertification issued in accordance with such results.14 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "POSTEDBY ORDER OFTHE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTEDPURSUANT TO A JUDGMENT OFA UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THENATIONAL LABOR RELATIONSBOARD."15In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified bydeleting the words "receipt of this Decision,"and substituting therefor thewords "this Order."APPENDIX117NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial in which all sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we, WestvilleHomesCorporation, violatedthe National Labor Relations Act, and ordered us to postthis notice.We intend to carry out the order of the Board,the judgment of any court, and abide by the following:As the Board has found that we violated the lawwhen we discharged Robert J. Johnstone, DaleLafayette, and Romaine A. Taylor, wE wILu offer eachof them their old job back, if the sameexists,and if not,a substantially equivalent job, and we will make up toeach of them the pay they lost, together with 6 percentinterest.WE WILL NOTIFY Robert J. Johnstone, DaleLafayette, and Romaine A. Taylor, if serving in theArmed Forces of the UnitedStates,of their right to fullreinstatementupon application in accordance with theSelectiveServiceAct and the UniversalMilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.Section 7 of the Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT in any manner interfere with, restrain,or coerce employeesin the exerciseof their rightsguaranteed by Section 7 of the Act.WESTYILLE HOMESCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office,BulfinchBuilding,15New Chardon Street, Boston,Massachusetts 02114, Telephone 617-223-3300.